Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an electronic device comprising a foldable housing comprising a hinge, a first housing connected to the hinge and including a first side facing a first direction and a second side facing a second direction opposite to the first direction, and a second housing connected to the hinge and including a third side facing a third direction and a fourth side facing a fourth direction opposite to the third direction, the second housing configured to be foldable toward the first housing about the hinge structure, the first side facing the third side in a folded state of the electronic device; a display extending from the first side to the third side and defining the first side and the third side; and a processor configured to: detect an angle between the first housing and the second housing; and move at least some content displayed in a folding area positioned between the first side and the third side to the first side or the third side based on the angle being smaller than a first angle.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an electronic device and a method for detecting an input by an electronic device including, inter alia, 
a processor configured to: detect an angle between the first housing and the second housing; and move at least some content displayed in a folding area positioned between the first side and the third side to the first side or the third side based on the angle being smaller than a first angle, of claim 1 (fig. 14, 15A and 15B); and 

Kyoya et al. (US 2018/0121056) teaches an electronic apparatus that includes: a display device including a first casing, a second casing openably and closably coupled to the first casing, and a flexible display and a touch panel provided astride over surfaces of the first casing and the second casing and configured to be bent according to an opened or closed state of the first casing and the second casing; and a processor configured to control the display device, wherein the processor: determines whether or not the first casing and the second casing are opened in a condition; and sets a region to be bent in a display region of the display device as a region of non-detection of a touch operation when determining that the first casing and the second casing are opened in the condition (fig. 8).  Kyoya does not teach nor suggest above operation features as claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628